                                          UNITED STATES BANKRUPTCY COURT
                                                 DISTRICT OF OREGON

In re                                              )             19-30351-tmb13
                                                       Case No. __________________
Melody Dawn Taylor                                 )
                                                   )   NOTICE OF HEARING ON MOTION
                                                   )   FOR RELIEF FROM DEBTOR’S
                                                   )   AUTOMATIC STAY IN A CHAPTER
                                                   )   7/13 CASE, AND/OR CODEBTOR’S
Debtor(s)                                          )   STAY IN A CHAPTER 13 CASE

                                                                      Melody Dawn Taylor
The attached Response, filed for the respondent, _____________________________________________________,            who is
                                          debtor
the (debtor, trustee, etc.) _______________________________,   is in response to the Motion for Relief from Stay filed on
                                                       Frederick W. Kreidler IRA LLC
behalf of (moving party) ______________________________________________________________________________.

 The name and service address of the respondent's attorney (or respondent, if no attorney) are: ______________________
Ted A. Troutman, 5075 SW Griffith Dr., STE 220, Beaverton, OR 97005
 __________________________________________________________________________________________________.

(If debtor is respondent) The debtor’s address and Taxpayer ID#(s) (last 4 digits) are: ______________________________
  PO Box 249, Gresham, OR 97030                                       (5177)
__________________________________________________________________________________________________.

NOTICE IS GIVEN THAT:

A Telephone Hearing on the Motion, at which no testimony will be taken, will be held as follows:

    Date:                06/04/19
    Time:                01:30 PM
    Call In Number:      (888) 684-8852
    Access Code:         3702597

[Note: If you have problems connecting, call the court at (503) 326-1500 or (541) 431-4000.]

                                         TELEPHONE HEARING REQUIREMENTS

1. You must call in and connect to the telephone hearing line or personally appear in the judge’s courtroom no later than your
   scheduled hearing time. The court will not call you.

2. You may be asked to call again from another phone if your connection is weak or creates static or disruptive noise.

3. Please mute your phone when you are not speaking. If you do not have a mute function on your phone, press *6 to mute
   and *6 again to unmute if you need to speak. Do not put the court on hold if it will result in music or other noise. If
   available, set the phone to "Do Not Disturb" so it will not ring during the hearing.

4. When it is time for you to speak, take your phone off the “speaker” option or headset to minimize background noise and
   improve sound quality. Position the telephone to minimize paper rustling. Do not use a keyboard or talk with others in the
   room. Be aware that telephone hearings may be amplified throughout the courtroom.

5. Do not announce your presence until the court calls your case. Simply stay on the line, even if there is only silence, until
   the judge starts the hearings, and then continue to listen quietly until your case is called.

6. Whenever speaking, first identify yourself.

7. Be on time. The judge may handle late calls the same as a late appearance in the courtroom.
                                                                     /s/ Ted A. Troutman,          OSB 844470
                                                                     ____________________________________________
                                                                     Signature

I certify that: (1) the response was prepared using a copy of the ORIGINAL Motion; (2) if the Response was electronically filed,
the response was prepared using the “FILLABLE” PDF version of the Motion unless the Motion was filed on paper and it could
                                                                           05/28/19 copies of this Notice and the Response
not be otherwise electronically obtained from the movant; and (3) that on __________
were served on the moving party's attorney (or moving party, if no attorney) at the address shown in the Notice of Motion.

                                                            /s/ Ted A. Troutman, Attorney for Debtor(s)
                                                            _______________________________________________________
721 (6/1/13)                                                Signature & Relation to Respondent
                                 Case 19-30351-tmb13            Doc 40      Filed 05/28/19
                                             UNITED STATES BANKRUPTCY COURT
                                                   DISTRICT OF OREGON

In re                                          )     Case No.        19-30351-tmb13
                                               )
Melody Dawn Taylor                             )
                                               )     Notice of Motion for Relief
                                               )     From (Check All That Apply):
                                               )        Automatic Stay in a Chapter 7/13 Case
                                               )        Chapter 13 Codebtor Stay
Debtor(s)                                      )


   1. YOU ARE NOTIFIED that a motion was filed by Frederick W. Kreidler IRA LLC                            , the
       moving party, for (Check all that apply):
        Relief from the automatic stay protecting the debtor(s) and debtor's property, as provided by 11 U.S.C.
        § 362.
        Relief from the stay protecting the codebtor and codebtor’s property as provided by 11 U.S.C. § 1301.
        Codebtor’s name and service address are:
                                                                                                              .

   2. A copy of the motion is attached. The name and service address of the moving party's attorney (or moving
      party, if no attorney) are: Troy G. Sexton, Motschenbacher & Blattner, LLP 117 SW Taylor
      St, Suite 300, Portland, OR 97204                                                                      .

   3. If you wish to resist the motion, you must, within 14 days of the service date shown below, file the following
      with the clerk at 1050 SW 6th Ave. #700, Portland OR 97204 or 405 E. 8th Ave. #2600, Eugene OR 97401:

            a. A written response that states the facts supporting the opposition to the motion by filling in the
               applicable “response” portions on a copy of the original motion. If the response will be electronically
               filed, the response must be prepared using the fillable pdf version of the original motion unless the
               motion was filed on paper and could not be electronically obtained from the movant; and

            b. A fully completed notice of hearing using Local Bankruptcy Form (LBF) 721, including the date and
               time of the hearing. Available hearing dates and times are posted at https://www.orb.uscourts.gov
               under the “Hearings” heading. If you do not have internet access, please call the court at (503) 326-
               1500 or (541) 431-4000 and press “0" to obtain the required forms and hearing information.

   4. Failure to Object or Serve Proper Notice of Hearing. If you fail to file a timely response and notice of
      hearing, then the automatic stay may expire as to the debtor(s) pursuant to 11 U.S.C. § 362(e) and the stay
      protecting the codebtor may expire pursuant to 11 U.S.C. § 1301(d), or the court may sign an order
      without further notice, submitted by the moving party on LBF 720.90, granting relief from the debtor stay
      and/or codebtor stay.




720 (12/1/2018)                              Page 1 of 2


                               Case 19-30351-tmb13          Doc 40
                                                                37     Filed 05/28/19
                                                                             05/15/19
   I certify that:

   (1) The motion was prepared using the fillable PDF version of LBF 720.80; and

   (2) On     05/15/2019        this notice and the motion were served on the debtor(s), any codebtor at the address
   listed above, the trustee, the U.S. Trustee, members of any committee elected pursuant to 11 U.S.C. § 705, and
   their respective attorneys.


                                             /s/ Troy G. Sexton                                        115184
                                              Signature of Moving Party or Attorney                      (OSB#)




720 (12/1/2018)                            Page 2 of 2


                             Case 19-30351-tmb13          Doc 40
                                                              37    Filed 05/28/19
                                                                          05/15/19
                                        UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF OREGON

In re                                       ) Case No. 19-30351-tmb13
                                            )
Melody Dawn Taylor
                                            ) (Check all applicable boxes)
                                            )     Ch. 7/13 Motion for Relief from
                                            )         Debtor     Chapter 13 Codebtor Stay
                                            )     Filed by Creditor:
                                            )      Frederick W. Kreidler IRA LLC
                                            )     Response to Stay Motion filed by Respondent:
Debtor(s)                                   )     Melody Dawn Taylor

1. Debt, Default, Other Encumbrances, Description and Value of Collateral (To be completed by creditor)

    a. Description of collateral (car model, year, VIN, property address):

         115-119 NE 10th Dr, Gresham, OR 97030

    b. Amount of debt: $ 381,913.35           consisting of principal: $ 254,000.00 ; interest: $       110,304.75   ;
       other:



    c. Description, amount and priority of other encumbrances on collateral. If not known, include applicable
       information from debtor’s schedules if available on PACER:
        2. Asset Systems Jdgmt $7,628.00; 3. F. Kreidler Jdgmt $292,613.66; 4. F. Kreidler Jdgmt
        $193,456.70; 5. A. Kreidler TD $66,660.54; 6. G&M Jdgmt $13,309; 7. McDowell Jdgmt $90,000

        Total debt secured by collateral (total 1.b. + 1.c.): $ 1,045,581.25 .

    d. Value of collateral: $    900,000    .
       Equity in collateral: $ (199,581.25) , after deducting $             54,000        liquidation costs.

    e. Current monthly payment: $          1,836.67      .

    f. If Chapter 13:

        (1) $ 7,346.68 postpetition default consisting of (e.g., $          7,346.68     payments, $           0
            late charges, $ 0      fees):


        (2) $    151,423.59      prepetition default consisting of       amounts specified in proof of claim, or,
                consisting of:


    g. If Chapter 7, total amount of default $                       .


720.80 (12/1/2018)                              Page 1 of 5
                                 Case 19-30351-tmb13          Doc 40
                                                                  37     Filed 05/28/19
                                                                               05/15/19
RESPONSE (Identify specific items disputed and specify what you contend are the pertinent facts including why
there is a postpetition default, if applicable) (to be completed by respondent):
 Relief from stay should be denied. Debtor intends to move to set aside some of the judgments against
 the property in Washington State Court. Debtor does not agree with the pre-petition default amount.
 Debtor and debtor's real estate agent value the property at $2,500,000.00, based upon its current
 zoning.



2. Relief from stay should be granted because (check all that apply): (To be completed by creditor)
        Lack of adequate protection because of failure to make sufficient adequate protection payments and
        lack of a sufficient equity cushion.
        Lack of insurance on collateral.
         No equity in the collateral and the property is not necessary for an effective reorganization.
         Failure of debtor to make Chapter 13 plan payments to the trustee.
         Failure of debtor to make direct payments to secured creditor required by Chapter 13 plan.
         Other (describe):

Cause, including failure to make payments to co-tenants for thier share of income generated by the
property.




RESPONSE (Specify why relief from stay should be denied. If respondent proposes to cure a postpetition
default, detail the cure by attaching a proposed order using Local Form (LBF) 720.90 available at
https://www.orb.uscourts.gov under Forms/Local Forms) (to be completed by respondent):
Creditor is adequately protected by the equity cushion. Debtor should be given time to sell the
property


3. Background (To be completed by creditor)

   a. Date petition filed: 01/31/2019 Current Chapter: 13 (7 or 13)
      If 13, current plan date 04/22/2019 Confirmed:            Yes No
      If 13, treatment of creditor’s prepetition claim(s) in plan:

    To be paid in full from sale of property.



      If 7, debtor    has       has not stated on Local Form (LBF) 521 or 521.05 that debtor intends to
      surrender the collateral.

   b. Creditor has a lien on the collateral by virtue of (check all applicable sections and also see paragraph 6
         below):
         Security agreement, trust deed or land sale contract dated 06/20/1997 , and, if applicable, an
         assignment of said interest to creditor. The security interest was perfected as required by applicable
         law on 06/25/1997 .


720.80 (12/1/2018)                          Page 2 of 5
                            Case 19-30351-tmb13           Doc 40
                                                              37   Filed 05/28/19
                                                                         05/15/19
         Retail installment contract dated               , and, if applicable, an assignment of said interest to
         creditor. The security interest was perfected on the certificate of title on                 .
         Other (describe):




RESPONSE (Identify any disputed items and specify the pertinent facts) (to be completed by respondent):
Creditor purchased the Note and Trust Deed from the original creditor




4. Request for Relief from Codebtor Stay (Chapter 13 only)
   a.                             , whose address is
                                 , is a codebtor on the obligation described above, but is not a debtor in this
      bankruptcy.

   b. Creditor should be granted relief from the codebtor stay because (check all applicable boxes):
           codebtor received the consideration for the claim held by creditor,          debtor’s plan does not
      propose to pay creditor’s claim in full,           creditor’s interest would be irreparably harmed by
      continuation of the codebtor stay as a result of the default(s) described above and/or      because:




RESPONSE (Identify any disputed items and specify the pertinent facts) (to be completed by respondent):




5. Other Pertinent Information (To be completed by creditor, if applicable):

Other causes for relief are stated in the Creditor's Objection to Confirmation of Amended Plan and
Motion to Dismiss, [Docket No. 36]. Debtor has failed to make any payment on the debt since 9/7/2012.

Debtor has filed at least 7 bankruptcy cases since 2000, and only completed one case in 2012.




RESPONSE (Identify any disputed items and specify the pertinent facts) (to be completed by respondent):




720.80 (12/1/2018)                           Page 3 of 5
                             Case 19-30351-tmb13           Doc 40
                                                               37   Filed 05/28/19
                                                                          05/15/19
6. Relief Requested (check all applicable sections): (To be completed by creditor)

      Creditor requests relief from the automatic stay to allow it to foreclose its lien on the above identified
      collateral, and, if necessary, to take appropriate action to obtain possession of the collateral.

      Creditor has a security interest in real property and requests relief from stay with respect to an act against
      such property and that the relief be binding in any other bankruptcy case purporting to affect such real
      property filed not later than 2 years after the date of the entry of an order granting this motion. (If you
      check this box, you must complete paragraph 5 above to support this request. If you do not do so, the
      Court will not grant relief binding in any other bankruptcy case.)

      Creditor requests that the 14-day stay provided by FRBP 4001(a)(3) be waived based on the following
      cause:
   Other causes for relief are stated in the Creditor's Objection to Confirmation of Amended Plan and
   Motion to Dismiss, [Docket No. 36]. Debtor has failed to make any payment on the debt since
   9/7/2012.

   Debtor has filed at least 7 bankruptcy cases since 2000, and only completed one case in 2012.
      Other (describe and explain cause):




RESPONSE (Identify any disputed items and specify the pertinent facts. If respondent agrees to some relief, attach
a proposed order using Local Bankruptcy Form (LBF) 720.90 available at https://www.orb.uscourts.gov under
Forms/Local Forms) (to be completed by respondent):
Relief from stay should be denied. Debtor jointly owns the property with creditor's wife. Debtor should
be given time to sell the property.




7. Documents:

   If creditor claims to be secured in paragraph 3.b. above creditor has attached to and filed with this
   motion a copy of the documents creating and perfecting the security interest, if not previously attached to
   a proof of claim.

   If this case is a Chapter 13 case and the collateral as to which creditor seeks stay relief is real property,
   creditor has attached to and filed with this motion a postpetition payment history current to a date not more
   than 30 days before this motion is filed, showing for each payment the amount due, the date the payment
   was received, the amount of the payment, and how creditor applied the payment.

720.80 (12/1/2018)                           Page 4 of 5
                             Case 19-30351-tmb13           Doc 40
                                                               37    Filed 05/28/19
                                                                           05/15/19
RESPONDENT requests creditor provide Respondent with the following document(s), if any marked, which are
pertinent to this response:
      Postpetition payment history if not required above.
      Documents establishing that creditor owns the debt described in paragraph 1 or is otherwise a proper
      party to bring this motion.
      Other document(s) (specific description):




Creditor/Attorney                                            Respondent Debtor/Attorney (by signing, the
                                                             respondent also certifies that [s]he has not altered
                                                             the information completed by creditor)

Signature: /s/ Troy G. Sexton                                Signature: /s/ Ted A. Troutman
Name: Troy G. Sexton                                         Name: Ted A. Troutman
Address: 117 SW Taylor Street, Suite 300                     Address: 5075 SW Griffith Dr, STE 220
                                                             Beaverton, OR 97005
Email Address: tsexton@portlaw.com                           Email Address: tedtroutman@sbcglobal.net
Phone No: 503-417-0517                                       Phone No: 503-292-6788
OSB#:                  115184                                OSB#:                   844470


                                                             Respondent Codebtor/Attorney (by signing,
                                                             the respondent also certifies that [s]he has not
                                                             altered the information completed by creditor)

                                                             Signature:
                                                             Name:
                                                             Address:

                                                             Email Address:
                                                             Phone No:
                                                             OSB#:



You are hereby notified that the creditor is attempting to collect a debt and any information obtained will be
used for that purpose.


720.80 (12/1/2018)                           Page 5 of 5
                             Case 19-30351-tmb13           Doc 40
                                                               37   Filed 05/28/19
                                                                          05/15/19
                                                 CERTIFICATE OF SERVICE

                   I hereby certify that on the date set forth below, a true and correct copy of the foregoing

        NOTICE OF MOTION AND MOTION FOR RELIEF FROM AUTOMATIC STAY
        was provided to the following parties through the Court’s Case Management/Electronic Case File
        system:


               •   Wayne Godare courtmai1@portland13.com, courtmai1@portland13ct.com
               •   TED A TROUTMAN tedtroutman@gmail.com, L.Rusty.Troutman@gmail.com
               •   US Trustee, Portland USTPRegion18.PL.ECF@usdoj.gov

                   I further certify that on the date set forth below, a true and correct copy of the above-described

        document was sent to the following parties via first class mail, postage prepaid:


                    ODR Bkcy
                    955 Center St NE
                    Salem, OR 97301-2555



        DATED: May 15, 2019                                  MOTSCHENBACHER & BLATTNER, LLP

                                                             By:/s/Troy G. Sexton
                                                             Troy G. Sexton, OSB #115184
                                                             Of Attorneys for Debtor




Page 1 of 1        CERTIFICATE OF SERVICE                                                               Motschenbacher & Blattner LLP
{00226460:5}                                                                                            117 SW Taylor Street, Suite 300
                                                                                                            Portland, Oregon 97204
                                                                                                             Phone: 503-417-0500
                                                                                                              Fax: 503-417-0501
                                                                                                              www.portlaw.com

                                   Case 19-30351-tmb13            Doc 40
                                                                      37      Filed 05/28/19
                                                                                    05/15/19
                          CERTIFICATE OF SERVICE

Melody Dawn Taylor
19-30351-tmb13

I hereby certify that the foregoing Notice of Hearing on Motion for
Relief from Debtor’s Automatic Stay in a Chapter 7/13 Case, And/Or
Codebtor’s Stay in a Chapter 13 Case and the creditor’s original
Ch. 7/13 Motion for Relief from Debtor Stay was served on the
following by first-class mail, in a postage prepaid sealed
envelope, at the name and address exactly as follows, on the date
indicated below:

                              Troy G. Sexton
                              117 SW Taylor Street, Suite 300
                              Portland, OR 97204

                              DATED: May 28, 2019


                                          /s/ Rusty Jacobson
                                          Rusty Jacobson
                                          Legal Assistant
                                          for Ted A. Troutman




Page 1 of 1   CERTIFICATE OF SERVICE




                  Case 19-30351-tmb13   Doc 40   Filed 05/28/19
